Citation Nr: 1756700	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-06 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right lower extremity disability.

2.  Entitlement to service connection for a heart disability, claimed as due to herbicide exposure.

3.  Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.

4.  Entitlement to service connection for bladder cancer, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Michael James Kelley, Attorney



WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to January 1971 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  

In February 2017, the Board remanded the issues on appeal for additional development.  There has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's right knee disability is related to active duty. 

2.  The preponderance of the evidence reflects the Veteran's heart disability is not related to active duty. 

3.  The preponderance of the evidence reflects the Veteran's prostate cancer is not related to active duty.

4.  The preponderance of the evidence reflects the Veteran's bladder cancer is not related to active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for a bladder cancer have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Facts and Analysis - Right Knee

The Veteran contends that he has a right lower extremity disability that is related to active duty.  He has suggested that it might be related to a right knee injury in 1970 or related to toxic exposures on active duty or related to a non-service connected back disability.  See May 2016 Board hearing transcript; March 2017 statement in support of claim.

The Veteran has current diagnoses of right knee arthritis and right lower extremity neuropathy with foot drop, satisfying the first element of service connection.  

In regard to the second element, the Veteran asserts that he injured his right knee in the spring of 1970 playing flag football.  April 2017 VA examination report.  The Veteran indicated that he did not report the injury or seek treatment because he felt he would be singled out.  The April 2017 VA examiner indicated that the Veteran's assertions in this regard were supported by the evidence. Service treatment records (STRs) show only one instance of treatment outside of routine examinations, which supports his statement regarding his perception regarding medical care.  As such, the second element of service connection - an in-service injury - is met with regard to the right knee disability.  The Veteran also suggests that his right lower extremity neuropathy with foot drop is related to toxic exposures while in service.  These exposures could not be verified and are not conceded, as discussed in more detail below.  As such, the second element of service connection is not met for this disability.

Regarding the right knee, the remaining element to be established is the nexus.  In this regard, the Veteran was afforded a VA knee examination in March 2017; the resultant report, dated April 2017, provides a positive nexus for the right knee.  The accompanying rationale for the opinion is more equivocal; however, it suggests that the examiner found the evidence to be at least in equipoise with regard to the right knee claim.  As such, service connection is warranted for the right knee. 

Ischemic Heart Disease, Prostate Cancer & Bladder Cancer

The record reflects that he has current diagnoses of coronary artery disease, prostate cancer, and bladder cancer, satisfying the first element of service connection.  

With regard to the second element, the Veteran asserts that he was heavily exposed to barrels of toxins, including Agent Orange while he was on active duty at Fort Dix, New Jersey and in Germany.  See May 2016 Board hearing transcript.  He also asserts that he was exposed to surface contaminants when crawling on the ground during training at Fort Dix.  He asserts that these exposures caused him to develop coronary artery disease, prostate cancer, and bladder cancer.

The Veteran's asserted exposure to toxins is not conceded.  The AOJ attempted to confirm the Veteran's asserted exposure to tactical herbicide agents at Fort Dix, alleged to have occurred between February 4, 1969 and April 21, 1969.  Attempts to locate the 1969 unit history for C Company 6th Battalion 2nd Basic Combat Training Brigade at Fort Dix New Jersey were unsuccessful; however, notwithstanding the foregoing, US Army historical records were located.  These records did not document the spraying, testing, transporting, storage, or usage of tactical herbicide agents during the period from February 1969 to April 1969.

The Veteran has also asserted exposure to Agent Orange while serving in Germany.  The AOJ conducted development and determined that he was not exposed to Agent Orange.

The Veteran has submitted a variety of materials to support his claim.  For instance, 
He submitted website printouts regarding U.S. Army military bases that are on the EPA Superfund list, with Fort Dix highlighted; an EPA report regarding the Fort Dix landfill site; a page from the site "utvet.com" regarding agent orange at Fort Dix; a Wikipedia entry regarding the Diamond Alkali Corporation indicating the company produced agent orange in Newark, New Jersey from 1951 to 1969; a page from "vets helping vets" site regarding agent orange symptoms; VA public health pages regarding prostate cancer, ischemic heart disease and agent orange; numerous printouts from the Scorecard site about the health effects of toxicants; an April 2002 report regarding cleanup of radioactively contaminated sites; and several others.  None of these materials establish that the Veteran specifically was exposed to tactical herbicide agents while he was stationed at Fort Dix in 1969.  

The Veteran has also noted that a recent Defense Environmental Restoration Program report revealed the presence of contaminants, heavy metals, petroleum products, solvents, medical waste, and pesticides in the Fort Dix landfill and in groundwater nearby.  See May 2016 Board hearing transcript.  This report does not establish that the Veteran was exposed to these toxicants or to tactical herbicide agents while he was stationed at Fort Dix in 1969, even if the Veteran did go to the landfill a few times while on trash detail.  See id. 

In August 2016, the Board requested expert medical opinions from both a cardiologist and an urologist.  

In an October 2016 response, the board certified cardiologist provided a negative nexus opinion.  In support of this conclusion, the cardiologist indicated at that cardiovascular disease is among the leading cause of death worldwide and that 40.5 percent of men between the ages of 40 and 59 have heart disease and 69.1 percent of men between the ages of 60 and 79 have heart disease.  Further, the most common and most significant known risk factors for heart disease include: age, hypertension, hyperlipidemia, diabetes or prediabetes, being overweight or obese, smoking, lack of physical exercise, and poor diet, among others.  

The cardiologist performed search of the medical literature at the Pubmed.gov website, which was noted to be an extension of the National Library of Medicine and National Institutes of Health.  The cardiologist indicated this site indexes more than 26 million citations from the biomedical literature.  The search revealed no significant articles linking specified chemical exposures to atherosclerosis and many of the chemicals.  The provider noted that 1, 1, 1-tricholroethan research revealed one case report of coronary spasm leading to myocardial infarction after acute inhalation exposure; however, this was not related to atherosclerotic heart disease.  Moreover, the cardiologist indicated that one case report did not imply or even suggest causality.  The cardiologist found a number of articles regarding exposure to environmental heavy metals such as nickel, mercury, cadmium, zinc, chromium, and manganese; however, most of the articles were not related to disease.  The notable studies included a finding that long term chronic exposure to air pollution (from vehicle exhaust in cities) was associated with a 6 to 18 percent increase in coronary events.  Another study suggested that cadmium exposure through smoking was associated with increased risk of atherosclerosis, but in the absence of smoking was not associated with atherosclerotic plaques.  Yet another study showed an association between blood cadmium levels and endothelial dysfunction but not direct or significant evidence to suggest that it led to myocardial infarctions or atherosclerosis. 

The cardiologist concluded that, at baseline, the Veteran was at an elevated 10 year and life-time risk of atherosclerotic cardiovascular risk based on his age, gender, presence of hypertension and hyperlipidemia independent of his alleged environmental exposures.  Further, the cardiologist noted that a review of the literature failed to produce evidence to suggest that the Veteran's limited (alleged) exposures contributed significantly to his development of coronary artery disease.  Additionally, the cardiologist stated that while there was some limited date suggesting a association between long-term exposures to higher levels of environmental heavy metals, it was unlikely that the Veteran's short time at Fort Dix would have contributed more to his heart disease risk than that of his daily exposure to vehicular air pollution over the last several decades.  Finally, the physician opined that, based on all the evidence of record and the medical literature, the Veteran's heart condition was the result of traditional risk factors such as age, gender, hypertension, and hyperlipidemia. 

The opinion requested from the urologist was also received by the AOJ in October 2016.  The urologist performed a review of the literature and stated that there was a lack of adequate quality research on the subject of specified chemical exposures and the development of prostate and/or bladder cancer.  Although the urologist stated that an opinion could not be rendered without resort to speculation because of the overall state of medical science (meeting the Jones criteria), an opinion based on the available information was still proffered.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The urologist ultimately gave a negative nexus opinion after considering the duration of exposure (a maximum of three months in this case) and considering that exposure was not prolonged and continuous (such as seen in persons involve in the manufacture of product and direct handling of pure products rather than exposures alleged with soil and/or water).  Ultimately, the urologist opined that based on the medical evidence and current medical knowledge, the short-term (alleged) exposure to trace amounts of enumerated chemicals was unlikely to have caused bladder or prostate cancer.

The Board sent the Veteran copies of these medical opinions later in October 2016.  He responded soon after, stating that he disagreed with the opinions and stating that Agent Orange was stored at Fort Dix.  The Veteran further noted the birth defects in his children, including spina bifida and/or anencephaly, as evidence he was exposed to chemicals in the military. 

The Board acknowledges the Veteran's sincerely held belief that Agent Orange was stored at Fort Dix; however, appropriate development was conducted and U.S. Army records reflect that this was not the case.  Moreover, the literature the Veteran sent in regarding spina bifida and anencephaly notes that structural defects affect three percent or more of all babies and birth defects are the leading cause of infant mortality, accounting for 20 percent of all deaths during infancy.   VA regulations acknowledge an increased incidence of spina bifida, but only for veterans who served in the Republic of Vietnam.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814 (c)(3).  The Veteran did not serve in Vietnam and his daughter unfortunately suffered from anencephaly.  And it bears repeating that the RO determined the Veteran was not exposed to Agent Orange.

The Board also acknowledges the Veteran's assertions that he was in "constant contact" with chemicals and "barrels of toxins" while on active duty; however, the Board does not find these statements credible based on the evidence of record, to include the development conducted by the RO and also considering the Veteran's military occupational specialty as a cook.  See May 2016 Board hearing transcript.  

The Board further acknowledges the Veteran's assertions that in-service toxin exposure caused his coronary artery disease, prostate cancer, and bladder cancer.  As the Veteran has not shown that he has the requisite training or expertise to comment on the etiology of these complex medical conditions, these assertions lack probative value. 

The most probative evidence of record reflects that the Veteran was not exposed to tactical herbicide agents, and that his coronary artery disease, prostate cancer, and bladder cancer are not related to service.  The expert medical opinions received in October 2016 are the most probative evidence of record regarding the etiology of these conditions.  Both opinions reflect that medical treatise literature was consulted and both contain adequate rationale for the opinions provided.  Moreover, the providers have the requisite training and expertise to provide such etiological opinions. 

In sum, the preponderance of the evidence does not show that the Veteran was exposed to tactical herbicide agents in service.  As neither the second element nor third elements of service connection have been established, service connection for these conditions must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Subject to the laws and regulations governing the payment of monetary benefits, service connection for a right knee disability is granted. 

Service connection for a heart disability is denied.

Service connection for prostate cancer is denied.

Service connection for bladder cancer is denied.
 




____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


